Citation Nr: 1145947	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-24 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee arthritis.  

2.  Entitlement to an initial rating in excess of 10 percent for right knee instability.  

3.  Entitlement to an initial rating in excess of 10 percent for left knee arthritis.  

4.  Entitlement to an initial rating in excess of 10 percent for migraines.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, in which the RO, in pertinent part, granted service connection for traumatic arthritis of the right knee, right knee instability, and traumatic arthritis of the left knee.  Each of these disabilities was evaluated as 10 percent disabling.  The RO also granted service connection and assigned initial noncompensable (0 percent) disability ratings for bilateral hearing loss, sinusitis, and migraines.  Each grant of service connection was effective May 1, 2006.  

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the Des Moines, Iowa RO.  

In October 2008, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  On the date of his hearing, the Veteran withdrew his claims for higher initial ratings for bilateral hearing loss and sinusitis.  As such, these claims are withdrawn.  See 38 C.F.R. § 20.204 (2011).  Accordingly, only the claims listed on the title page are currently in appellate status.

Because the Veteran has disagreed with the initial rating assigned following the grants of service connection for each of the disabilities on appeal, the Board has characterized the issues on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In a March 2009 rating decision, the RO granted an initial 10 percent rating for migraines.  Despite the higher initial rating established for migraines, the Veteran has not been awarded the highest possible rating.  As a result, he is presumed to be seeking the maximum possible benefit and his claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further action on the claims on appeal is warranted.  

The Veteran's right and left knee disabilities and migraines were most recently evaluated during a September 2006 VA examination.  At that time, the Veteran complained of continuous right knee pain, at a level of 2 to 3, flaring up to 7 to 8.  He described these flare-ups as occurring approximately every month and lasting for a few days at a time.  He stated that he occasionally took Motrin for this pain, but was on no other medications.  He added that he used a cane a good deal of the time, especially during flare-ups and/or if he knew that he was going to be particularly active.  He also used an elastic sleeve on his right knee to reduce the severity of flare-ups which came with increased activity or sitting with his knee bent.  The Veteran added that his right knee occasionally locked, and he reported dropping to the ground two to three times in the prior two years.  As regards his left knee, the Veteran reported that he hardly noticed trouble with that knee, because his right knee was bothering him, although he occasionally experienced a mild flare-up of pain.  He denied ever using a cane or elastic sleeve for his left knee.  

As regards his migraine headaches, the Veteran reported that the prodrome was some visual scotomata in the right eye, followed by tingling and numbness in the right side of his face, and then the headache.  He stated that, if he took Imitrex before the tingling sensation set in, he could frequently abort the headache; but, if not, they became progressively worse and were not relieved by Imitrex.  He added that he had recently tried Midrin, which his daughter gave him to try, which did help.  The Veteran further stated that, about once every year or two he would have to go to the emergency room to get parenteral Demerol for his headaches.  

On examination, the Veteran limped a little when walking.  Right knee range of motion revealed extension to 0 degrees with no pain or discomfort.  Flexion was reduced to 128 to 130 degrees with repetitive motion.  The Veteran experienced increasing pain around 125 degrees, which became intolerable by 130 degrees.  Left knee range of motion revealed normal extension with flexion slightly reduced to about 134 degrees.  There was no pain and repetitive motion of the left knee did not improve the flexion or range of motion or cause any pain.  The examiner observed that the right knee did have positive side-to-side motion, and both varus and valgus pressures revealed movement of more than 5 mm., although anterior and posterior pressure did not produce any movement.  

The pertinent impressions were severe degenerative joint disease of the right knee, status post repeated surgery; moderate degenerative joint disease of the left knee, status post surgery for meniscal tear; and migraine headaches that were infrequent, but severe, and pretty disabling when occurring.  

In his June 2007 notice of disagreement, the Veteran asserted that he had instability in his left knee and constant pain in both knees which severely limited his activities and became worse after repetitive motion or prolonged standing.  During VA treatment in August 2007, the Veteran described migraine episodes occurring once a month and lasting for three to four hours if he took Midrin or lasting for 24 to 36 hours if he did not.  A September 2007 VA treatment record reflects that the Veteran had right knee flexion limited to 115 degrees.  A September 2008 private MRI of the right knee revealed a posterior horn medial meniscal tear and a small joint effusion.  The Veteran's private physician recommended that he have an arthroscopy performed on his right knee.  

During the October 2008 hearing, the Veteran testified that his knees hurt all the time.  He described his left knee pain as a level 1 to 2, occasionally going up to level 8.  He added that he had gone to see a civilian physician because he had really been having problems with his right knee.  As regards his migraines, the Veteran testified that he had experienced six migraines since December, averaging about one every other month.  He added that three of these migraines were so severe that he had to go to the emergency room for treatment.    

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).  

The foregoing evidence indicates a worsening of the Veteran's right and left knee disabilities and migraines since the September 2006 VA examination.  Accordingly, to ensure that the record reflects the current severity of each of these disabilities, the Board finds that more contemporaneous examinations, responsive to the pertinent rating criteria, are needed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey, 6 Vet. App. at 381 (an examination too remote for rating purposes cannot be considered contemporaneous).

Additionally, the claims file reflects that there are outstanding records which are potentially pertinent to the claims on appeal.  

In this regard, in April 2007, the Veteran filed a VA Form 28-1900, Disabled Veterans Application for Vocational Rehabilitation, in which he listed his disabilities, including traumatic arthritis in both knees and right knee instability.  An August 2007 letter from the RO to the Veteran reflects that he was awarded VA vocational rehabilitation subsistence allowance.  However, no VA vocational rehabilitation folder has been forwarded to the Board.  As any VA vocational rehabilitation records are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  During the September 2006 VA examination, the Veteran reported that he was followed on a regular basis by his physician in Fairbanks and was seen at a Hospital in Fairbanks on a regular basis.  The only post-service treatment records from a provider in Fairbanks currently associated with the claims file are the reports of September 2006 X-ray studies of the sinuses and left hand.  In his June 2007 notice of disagreement, the Veteran reported that he had not sought medical treatment for his knee disabilities since discharge from service.  This statement suggests that any outstanding records from a physician and/or hospital in Fairbanks are not pertinent to the claims for higher ratings for the Veteran's service-connected knee disabilities.  Nevertheless, these records are potentially pertinent to the claim for a higher initial rating for migraines.  

Additionally, during the October 2008 hearing, the Veteran testified that he had received emergency room treatment for migraines on three occasions since December 2007; specifically, in December 2007, May 2008, and August 2008.  He indicated that his August 2008 treatment had been at the VA facility in Des Moines.  While VA treatment records currently associated with the claims file include records from this August 2008 treatment, no records of private treatment for migraines are currently associated with the claims file.  

On remand, the AMC/RO should attempt to obtain any outstanding pertinent private treatment records with the claims file.  

Finally, the Board further notes that the most recent VA treatment records currently associated with the claims file are dated in August 2008. On remand, the AMC/RO should obtain all outstanding pertinent VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any of the disabilities on appeal.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for (1) records of treatment from the Des Moines VA Medical Center (VAMC), dated since August 2008, (2) records of treatment from a private physician and/or hospital in Fairbanks, Alaska, as identified during the September 2006 VA examination, and (3) records of treatment pertaining to emergency room visits for migraine headaches in December 2007 and May 2008, as described during the October 2008 hearing.

2.  Associate with the claims file any VA vocational rehabilitation records and/or folder pertaining to the Veteran's April 2007 claim for vocational rehabilitation.

3.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected right and left knee disabilities.    

Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The physician should conduct range of motion testing of each knee (expressed in degrees).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should also indicate whether there is any lateral instability and/or recurrent subluxation in either knee.  If instability is present, the physician should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected migraines.  

Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The physician should note the absence or presence of characteristic prostrating attacks; the frequency and duration of any such attacks; and the extent of any associated economic impact.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After ensuring that the development is complete, re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

